The Court, on its own motion, orders the State to make a filing no later than 2:00 p.m. on Monday, 21 August 2017 containing the following information:
1) the identity of each county board of elections which currently lacks a quorum;
2) the extent, if any, to which any affected county board of elections would be unable to act even if the consent order which has been proposed by the parties is entered;
3) the nature and extent of any pending, unresolved complaints which affect the manner in which any election to be held on or before 12 September 2017 in any of those counties is to be conducted;
4) the date or dates upon which the ballots associated with any election affected by those complaints have to be made available for absentee or early voting purposes;
5) the date or dates upon which absentee or early voting must begin in any election affected by those complaints;
6) and any other relevant information that the State believes would be helpful to the Court.
The other parties are ordered to advise the Court of the extent, if any, to which they wish to supplement or comment upon any of the information provided by the State in response to this order no later than 5:00 p.m.
*736on Monday, 21 August 2017 and the date and time at which **62any such supplemental information or comments can be filed with the Court. In the event that the parties cannot, with reasonable effort, make the filings required by this order, they should notify the Court of the time and date upon which they reasonably believe that the required filing can be made.